--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA  71360




January 31, 2011




Mr. Michael H. Madison
PVGO7


Re:           Notice and Acceptance of Award of Restricted Stock


Dear Mike:


Effective as of January 28, 2011 (the “Award Date”), the Board of Directors of
Cleco Corporation (the “Company”) has authorized a special award to you of the
Company’s common stock, $1.00 par value per share (our “Common Stock”).  Your
award is made pursuant to the Cleco Corporation 2010 Long-Term Incentive
Compensation Plan (the “Plan”).  This letter is intended to provide you with
notice of the terms and conditions applicable to your award.  Unless otherwise
defined below, capitalized terms used herein shall have the meanings ascribed to
them in the Plan.


1.    Award.  As of the Award Date, the has Company awarded to you 10,000 shares
of Common Stock, provided that during the Restriction Period (as defined below),
such shares shall not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of (your “Restricted Stock”). The Company has issued in your
name a certificate or certificates representing the number of shares of
Restricted Stock awarded to you hereunder, which may be legended to reflect the
terms and conditions set forth herein.  The certificates shall be held by the
Company in escrow, pending the lapse of the Restriction Period.  As a condition
of your award, you agree to execute stock powers endorsed in blank, if requested
by the Company.


2.    Restriction Period.  Except as may be expressly provided herein, the
restrictions set forth in paragraph 1 hereof shall commence as of the Award Date
and shall lapse as of May 26, 2013 (the “Restriction Period”).


3.           Dividend Equivalent Units.  If cash dividends are declared and paid
on our Common Stock during the Restriction Period, an amount equal to the
dividends paid on your Restricted Stock will be credited to a bookkeeping
account, called a “Ledger Account,” maintained for your benefit by the
Company.  Any such dividend equivalents will be accumulated, without interest,
and paid to you in the form of cash as of the first business day following the
end of the Restricted Period, or earlier as provided herein. You will forfeit
any dividend equivalents to the same extent and at the same time as you forfeit
shares of your Restricted Stock.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Separation From Service.  In lieu of the provisions of Section 8.5
of the Plan, if you cease to be an Employee of the Company during the
Restriction Period, the following shall apply:


a.  
If your Separation From Service is on account of your Retirement on or after you
have attained age 65, your death or disability, the restrictions imposed
hereunder shall lapse with respect to all shares of your Restricted Stock.



b.  
If your Separation From Service is attributable to any other reason, except as
expressly provided in paragraph 5 hereof, the Restricted Stock awarded to you
hereunder shall be forfeited and the affected certificates canceled as of the
date of such separation.



The number of shares of Restricted Stock subject to the lapse of restrictions as
provided herein shall be delivered to you free of restriction as of your
Separation Date. A corresponding amount shall be distributed to you from your
Ledger Account as of such date.


5.           Change in Control.  Provided that your Restricted Stock has not
otherwise been forfeited or canceled, or that the restrictions applicable to
your award have not otherwise lapsed, upon the occurrence of a Change in Control
all restrictions then applicable to your Restricted Stock shall lapse and the
number of shares of Restricted Stock awarded hereunder shall be delivered to you
free of restriction. Any amount then credited to your Ledger Account shall be
distributed to you as of the earlier of the end of the Restriction Period or
your death, Disability or Separation Date.


6.           Taxes.  Unless you have made an election pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, when the restrictions lapse
with respect to all or part of your Restricted Stock, the Fair Market Value of
the affected shares (determined at the time of lapse) will be includable as
compensation income, reported by the Company on IRS Form W-2, and subject to
withholding for applicable income and employment taxes.  Unless you have then
made other arrangements, the Company will withhold from your award the number of
shares of Common Stock with a Fair Market Value equal to your resulting tax
liability, determined for Federal tax purposes as the aggregate rates applicable
to supplemental wage payments and employment taxes.


The Company shall withhold from any amount distributable from your Ledger
Account any taxes then required by law to be withheld.


7.           No Assignment.  The award described herein, including the balance
of your Ledger Account, shall not be subject in any manner to sale, transfer,
pledge, assignment or other encumbrance or disposition, whether by operation of
law or otherwise and whether voluntarily or involuntarily, except by will or the
laws of descent and distribution.


8.           Additional Requirements and Limitations.  You acknowledge that
Common Stock acquired hereunder may bear such legends as the Committee or the
Company deems
 
 
 

--------------------------------------------------------------------------------

 
 
 
appropriate to comply with applicable Federal or state securities laws or under
the terms of the Plan.  In connection therewith and prior to the issuance of
such shares, you may be required to deliver to the Company such other documents
as may be reasonably required to ensure compliance with applicable Federal or
state securities laws.   You further acknowledge that your award shall be
subject to additional terms and conditions set forth in the Plan.


9.           Amendment.  The Committee or the Company’s Board of Directors may
amend the terms and conditions set fort herein; provided, however, that any such
amendment may not materially impair your award without your prior written
consent.


10.          Shareholder Rights.  Pending the lapse of restrictions, or the
forfeiture and cancellation of all or a portion of your Restricted Stock, you
shall be entitled to vote the number of shares then subject to the terms of your
award. You shall not receive cash dividends declared with respect to such shares
during such period, which amounts shall be treated as equivalencies that are
subject to the provisions of paragraph 3 hereof.
 





 
Very truly yours,
     
CLECO CORPORATION
 
 
 
 
 
By:        /s/    Jeffrey W.
Hall                                                      
 
Jeffrey W. Hall
 
Its:        Senior Vice President
Governmental Affairs & Chief
Diversity Officer





 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT


I acknowledge that the Restricted Stock awarded to me hereunder and the balance
of my Ledger Account shall be subject to the terms and conditions of the Plan,
in addition to the terms and conditions of the foregoing letter.  By execution
below, I acknowledge that no member of the Committee or the Board of Directors
shall be liable for any action or determination taken in good faith with respect
to the Plan or my award.  I further acknowledge that I have consulted my own
advisor about the tax consequences of my award and the election available to me
under Section 83(b).





 
/s/ Michael H.
Madison                                                                 
         
Date:   January 31, 2011
   


 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------